VAUGHN, Judge.
Since few wills are alike, neither further reproduction here of the lengthy document in question nor a recital of the familiar rules of construction would provide substantial guidance in future cases.
It appears testator intended that each child’s share of the “residuary trust” should vest at testator’s death with only the right to distribution and full enjoyment being postponed until their attainment of ages 35, 40 and 45.
The question seems to be whether the provisions in the “residuary trust” for the widow were solely for her benefit or were also intended to be another method of delaying the time when the children could take free of the trust. The latter possibility is highly unlikely in view of the uncertainty of how long *435the widow, or anyone else, might live and the certainty of the method which testator expressly employed to delay distribution until the children attained the specified ages. The provisions were solely for the benefit of the widow.
The provisions for the widow in the “residuary trust” constitute a gift entirely separate from that given her under the “marital trust.” The widow could properly renounce or decline the gift in the “residuary trust” and the document she executed is sufficient for that purpose. Consideration of the entire will leads us to the conclusion that acceleration of the distribution of the children’s interest in the “residuary trust” will not be contrary to the intentions of the testator. The judgment is affirmed.
Affirmed.
Judges Martin and Arnold concur.